


110 HR 1453 IH: Scientific Communications Act of

U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1453
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2007
			Ms. Matsui (for
			 herself and Mr. Gordon of Tennessee)
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To provide for communications training to improve the
		  ability of scientists to interact with policymakers.
	
	
		1.Short titleThis Act may be cited as the
			 Scientific Communications Act of
			 2007.
		2.FindingsThe Congress finds that—
			(1)with the increasing presence of science and
			 technology in public policy issues, a greater national effort needs to be made
			 to train scientists to engage in the public dialogue;
			(2)graduate training
			 programs in science and engineering often lack opportunities for students to
			 develop communications skills that will enable them to effectively explain
			 technical topics to nonscientific audiences;
			(3)providing training
			 in communications skills development will ensure that United States-trained
			 scientists are better prepared to engage in dialogue on technical topics with
			 policymakers and business leaders;
			(4)given the enormous
			 annual investment that the Federal Government makes in the United States
			 research enterprise, training scientists to interact with policymakers will
			 improve accessibility to information and ensure that technical expertise is
			 included in the public policy dialogue; and
			(5)providing early
			 career preparation for interaction with nonscientists will improve the ability
			 of research scientists to engage in public/private partnerships to facilitate
			 product development based on United States research discoveries.
			3.Communications
			 training for scientists
			(a)ProgramThe National Science Foundation shall
			 establish a program to make grants to institutions to provide communications
			 training to graduate students to improve the ability of scientists to interact
			 with policymakers. Such program shall be integrated with other National Science
			 Foundation programs for the training of scientists, such as the Integrative
			 Graduate Education and Research Traineeship (IGERT) program.
			(b)AwardsGrants
			 shall be awarded under this section on a competitive, merit-reviewed basis, in
			 a manner so as to ensure relevance to public policymaking.
			(c)ReportsA
			 recipient of a grant under this section shall transmit to the National Science
			 Foundation an annual report describing the operations of the program funded by
			 the grant.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 National Science Foundation for carrying out this Act $10,000,000 for each of
			 the fiscal years 2008 through 2012.
			
